Citation Nr: 1402049	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the rating for service-connected degenerative disc disease with herniated nucleus pulposus, lumbar spine, L5-S1, from 40 percent to 20 percent, effective September 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  A February 2006 rating decision granted service connection for degenerative disc disease with herniated nucleus pulposus, lumbar spine, L5-S1 (hereinafter "lumbar spine disability") and assigned an initial rating of 40 percent, effective June 1, 2005.  A June 2008 rating decision decreased the 40 percent rating to 20 percent, effective September 1, 2008.  

2.  The 40 percent rating was in effect for less than 5 years.  

3.  The most probative evidence of record at the time of the rating reduction shows that the lumbar spine disability improved and forward flexion was not limited to 30 degrees or less and the evidence did not otherwise reflect ankylosis or incapacitating episodes.  Subsequent medical evidence also reflects improvement as forward flexion has not been limited to 30 degrees or less and the evidence does not otherwise reflect ankylosis or incapacitating episodes.



CONCLUSION OF LAW

The reduction of the rating for the service-connected lumbar spine disability from 40 percent to 20 percent, effective September 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.13, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  However, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements, which are discussed in greater detail below.  38 C.F.R. § 3.105(e), (i) (2013).  In this respect, the Veteran did not initiate a claim.  Rather, the RO initiated the reduction of the rating for the Veteran's service-connected lumbar spine disability.  Therefore, the notification requirements of the VCAA do not apply to this matter.

The Veteran's VA treatment records and private treatment records are associated with the claims file.  The Veteran was provided VA examinations in September 2007 and June 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has contended that the September 2007 VA examination was inadequate.   He stated that he was only seen by the examiner for a few minutes and the examiner did not take a full history.  He also stated that he felt that the examination was not thorough.  However, upon review of the examination report, there is nothing to indicate that the VA examination was cursory or inadequate.  The examination report is adequate and thorough because it included an interview with the Veteran including discussion of his medical history and the report contained findings that are relevant to rating the disability in this case.  The examination report was also supported by the other medical evidence of record to include the private treatment records.  In addition, the Veteran was provided another VA examination in June 2011 which included an interview with the Veteran, a discussion of his medical history, and findings that are relevant to the disability at issue.  Thus, the VA examination reports are adequate.   

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and noted that the Veteran's claim for restoration of a 40 percent rating did not include whether he was entitled to a higher rating for his service-connected lumbar spine disability.  The Veteran was advised to initiate a claim for an increased rating if he so desired.  The VLJ and the Veteran's representative asked the Veteran questions to ascertain the nature of his current lumbar spine disability and the existence of any potentially available outstanding evidence.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).




Legal Criteria - Rating Reduction

There are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

In October 2007, the RO prepared a rating decision which proposed to reduce the disability rating of the service-connected lumbar spine disability from 40 percent to 20 percent.  The Veteran and his representative were provided a copy of the notice letter and a copy of the rating decision proposing the reduction.  In the notice letter, he was informed of his option for a personal hearing and that he would be afforded 60 days in which to submit additional evidence.  He did not elect to have a hearing and he did not submit additional evidence.  In June 2008, the RO issued a rating decision wherein the Veteran's disability rating for his service-connected lumbar spine disability was reduced from 40 percent to 20 percent, effective September 1, 2008.  A 60 day period expired before the assignment of the effective date of the reduction.  In light of the above, the notice and due process requirements of 38 C.F.R. §  3.105(e) have been completed.   

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 40 percent rating had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421, citing 38 C.F.R. § 4.1, 4.2, 4.10, 4.13.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7. 

Here, the Veteran's service-connected lumbar spine disability has been assigned ratings under Diagnostic Code 5243-Intervertebral disc syndrome.  Diagnostic Code 5243 directs that intervertebral disc syndrome be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The RO has rated the Veteran's disability under the General Rating Formula as there is no evidence of incapacitating episodes requiring physician prescribed bed rest.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: 

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.   

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).

When evaluation of a disability is based on limitation of motion, VA must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Analysis - Rating Reduction

In September 2005, the Veteran was provided a general medical examination.  He reported chronic severe low back pain and felt that his pain was getting worse the past two or three years.  He reported flare-ups that were worse at times than others.  His pain was chronic and rather severe all the time measuring 7 or 8/10.  He was unable to do things around the home.  He had a sedentary job and did not report that he was incapacitated as far as his present job.  On examination, he had marked paraspinal muscle spasm of the back, especially of the right side.  He was stiff and had trouble getting up off the table.  Forward flexion was just a few degrees and then he listed to the left side but did not really bend his back more than just a few degrees.  Extension was zero degrees, lateral flexion was 10 degrees bilaterally, and rotation was 30 degrees bilaterally.  There was marked limitation of motion secondary to pain.  No repetitive movement of the back could be done.  Postural abnormalities were noted with him standing and he stood putting most of his weight on the left side, favoring his right side and right leg.  The diagnosis was degenerative disc disease of the lumbar spine.  

On the basis of the flexion of no more than a few degrees, the February 2006 rating decision granted service connection for the Veteran's lumbar spine disability and assigned an initial rating of 40 percent, effective June 1, 2005.  

Subsequently, the Veteran was provided a VA examination in September 2007.  The Veteran reported pain in the low back with radiation into the lower extremities.  He was on pain medication.  He can get flare-ups with any strenuous activity.  The Veteran had a desk job and did not miss any work because of his back.  He had no problems with activities of daily living.  There were no incapacitating episodes in the past year.  Range of motion findings reflected flexion to 60 degrees, extension to 15 degrees, lateral to 20 degrees bilaterally, and rotation to 25 degrees.  He had pain with all these movements and stopped when the pain started.  There was no fatigue, weakness, or lack of endurance.  There was limitation secondary to pain.  Repetitive motion did not increase loss of range of motion and it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up.  With respect to objective evidence of painful motion, the examiner responded that there was painful motion, but no spasm, weakness, or tenderness.  There were no postural abnormalities or fixed deformity, atrophy, or spasm.  Straight leg raising was negative.  The diagnosis was degenerative disc disease lumbar spine with residuals.

Private treatment records reflect that the Veteran reported back pain.  A July 2006 record indicated pain with range of motion and the Veteran stated that he felt his pain was worse as time goes by.  A December 2006 private treatment record indicated back pain, but that the range of motion of the back was "ok."  A March 2008 record reflected complaints of constant low back pain.  On examination, the range of motion was normal with respect to the spine and extremities.  The musculoskeletal examination showed tenderness of the right inguinal region.  Gait and station were normal.  In the same record, the examiner noted that there was limited lumbar motion and local tenderness.  On examination in April 2008, there was weakness in the back.  Range of motion was normal for the spine and extremities.  The gait and station were normal.  The musculoskeletal exam did not reflect tenderness.  The physician noted that the Veteran appeared to have a spasm in his back.  

A June 2008 rating decision reduced the 40 percent rating to 20 percent, effective September 1, 2008.  The RO explained that the Veteran's disability did not reflect flexion to 30 degrees or less or favorable ankylosis to warrant a 40 percent rating.  As explained above, as the 40 percent rating was in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  However, again, it is necessary to determine, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

Having reviewed the record, the Board finds that the reduction of the disability rating assigned for the Veteran's lumbar spine disability is warranted.  The VA examination report showed improvement in flexion from a few degrees to 60 degrees with no increase in loss of flexion after repetitive testing.  The March 2008 record indicated that the Veteran exhibited limited motion of the spine and had pain, but the record did not provide the limitation of motion in terms of degrees.  Further, in April 2008, the Veteran had weakness of the spine, but range of motion of the spine was normal.  In light of the above, the evidence supports a reduction as the record reflected improvement in the Veteran's disability.  The VA examination report noted that the Veteran did not miss work due to his disability, had no problems with the performance of activities of daily living, and the range of motion findings more nearly approximated the criteria for a 20 percent rating.  

The Board has considered whether the Veteran's disability otherwise met the criteria for a 40 percent rating.  The record does not reflect that the Veteran experienced incapacitating episodes and, therefore, a higher rating under Diagnostic Code 5243 is not warranted.  The Board considered the Veteran's functional loss as the medical evidence shows that the Veteran has consistently complained of pain and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 20 percent rating contemplates and compensates the Veteran for his functional loss.  In this respect, the September 2007 VA examination report shows that the Veteran stopped movement when he experienced pain-which was at 60 degrees of flexion.  Again, a 40 percent rating is warranted for 30 degrees of flexion or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  The VA examiner explained that there was no fatigue, weakness, or lack of endurance, and repetitive motion did not increase the loss of range of motion.  The examiner commented that it would be mere speculation to estimate range of motion loss with a flare-up.  Even when considering the Veteran's reports of functional loss and flare-ups, the Veteran's functional loss would not more nearly approximate the criteria for a 40 percent rating, i.e., flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

In summary, the Board finds that the reduction from 40 percent to 20 percent for the service-connected lumbar spine disability was proper.  When viewed in the context of all of the evidence of record at the time of the reduction, the Board finds that the evidence reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  As such, the rating was properly reduced to 20 percent, effective September 1, 2008.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

On his VA Form 9, he indicated that he did miss work due to his disability, had daily flare-ups, problems with walking, and he was not capable of any leisure activity.  The Veteran testified that he felt his back has not improved over the last four years.  He stated that he wears inserts in his shoes and has a TENS machine that he uses two or three times per week.  He also takes pain medicine approximately twenty times per month.  He reported that when he has flare-ups and it gets very bad, he has to lie on the floor.  He said he used to sing with a group and stopped singing because he could not stand to sing.  The Veteran testified that he felt his flare-ups were longer lasting than they used to be.  He felt that he had bad episodes about three or four times in a month.  The Veteran's wife testified that his flare-ups have worsened and they happen more than they used to.  She stated that she thinks it's worse and he also wears a back brace.  

The June 2011 VA examination report reflects further improved range of motion findings when compared to the September 2007 VA examination report.  The range of motion findings show flexion to 90 degrees and 85 degrees after repetitive testing, extension to 15 degrees and 12 degrees after repetitive testing, left lateral bending to 20 degrees and 15 degrees after repetitive testing, right lateral bending to 10 degrees and 10 degrees after repetitive testing, left rotation to 20 degrees and 17 degrees after repetitive testing, and right rotation to 20 degrees and 15 degrees after repetitive testing.  The examiner noted that there were no periods of flare-ups and the disability had no impact on mobility.  He was able to independently perform all activities of daily living.  The Veteran did not miss time from work.  He had no incapacitating episodes in the past twelve months. The examiner noted that there was loss of motion after repetitive testing due to pain, weakness, or lack of endurance.  Here, the medical evidence continues to support that the Veteran's disability has improved.  The evidence does not support the assignment of a 40 percent disability rating or higher as the evidence does not show flexion to 30 degrees or less or ankylosis.  The evidence does not reflect that the Veteran experiences incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Even considering functional loss, the range of motion findings would still not warrant a rating of 40 percent as the Veteran exhibited flexion to 85 degrees after repetitive testing.  While the Board notes the Veteran's reported flare-ups and pain, the Board finds that any additional loss of motion would not more nearly approximate a rating of 40 percent as there would be some correlation in terms of degrees of range of motion loss on repetitive motion testing.  The June 2011 examiner stated that was no limitation of motion experienced during flare-ups.  Thus, any additional functional loss is contemplated by the 20 percent rating.  The examiner also stated that the Veteran's disability did not have an impact on work.  The subsequent examination findings support the sustained improvement of the Veteran's disability.   

With regard to lay evidence, in conjunction with his reduction claim, the Board considered the Veteran's statements and testimony as well as his spouse's testimony.  In this respect, the Veteran and his wife are competent to attest to symptoms experienced or observed through the senses.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran and his spouse have stated that his disability has not improved because he has more pain, flare-ups, impaired activities of daily living, and missed time at work.  The lay evidence of record from the Veteran and his wife is competent.  But once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  To the extent that the statements of the Veteran and his wife conflict with those of the VA examiners, the Board finds the probative value of the specific examination findings of these trained health care professionals outweighs the probative value of the Veteran and his spouse's more general lay statements.  With respect to his reported flare-ups, the September 2007 VA examination report noted the Veteran's flare-ups, but, as noted above, the clinical findings supported a finding of improvement of the Veteran's disability.  With respect to the Veteran's assertions of increased flare-ups, missed work, and inability to perform daily activities since the September 2007 VA examination, the Board finds such statements to be less than credible.  In this respect, the Veteran was provided a VA examination in June 2011 wherein the VA examiner stated that the condition had no effects on mobility, there was no period of flare-ups, and no percentage of limitation of motion during a flare-up.  The examiner also indicated that the disability had no impact on the Veteran's occupation and the Veteran was able to complete activities of daily living independently.  The Board finds the inconsistency between the Veteran's statements and the June 2011 VA examination report as to the incidence of flare-ups, missed work, and ability to perform daily activities, renders the Veteran's statements less than credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

In light of the above, the Board finds that the reduction from a 40 percent rating to a 20 percent rating, effective from September 1, 2008, was proper.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Restoration of a 40 percent rating is therefore denied.


ORDER

The reduction from 40 percent to 20 percent for the service-connected lumbar disability, effective from September 1, 2008, was proper; therefore, entitlement to restoration of a 40 percent rating is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


